 
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------


 
INDEMNIFICATION AGREEMENT
 


THIS INDEMNIFICATION AGREEMENT (this “Agreement”) is entered into as of the 30th
day of August, 2006 by and among AMERICAN COMMUNITY PROPERTIES TRUST, a Maryland
real estate investment trust (the “Company”), and T. Michael Scott (the
“Indemnitee”).


WHEREAS, the Indemnitee is an officer or a member of the Board of Trustees of
the Company and in such capacity is performing a valuable service for the
Company;


WHEREAS, Maryland law permits the Company to enter into contracts with its
officers or members of its Board of Trustees with respect to indemnification of,
and advancement of expenses to, such persons;


WHEREAS, the Restated Declaration of Trust of the Company (the “Declaration of
Trust”) authorizes the Company to indemnify and advance expenses to its officers
and trustees to the maximum extent permitted by Maryland law in effect from time
to time;
 
WHEREAS, the Bylaws of the Company (the “Bylaws”) provide that each officer and
trustee of the Company shall be indemnified by the Company to the maximum extent
permitted by Maryland law in effect from time to time and shall be entitled to
advancement of expenses consistent with Maryland law; and
 
WHEREAS, to induce the Indemnitee to provide services to the Company as an
officer or a member of the Board of Trustees, and to provide the Indemnitee with
specific contractual assurance that indemnification will be available to the
Indemnitee regardless of, among other things, any amendment to or revocation of
the Declaration of Trust, the Bylaws, or any acquisition transaction relating to
the Company, the Company desires to provide the Indemnitee with protection
against personal liability as set forth herein;


NOW, THEREFORE, in consideration of the premises and the covenants contained
herein, the Company and the Indemnitee hereby agree as follows:


1. DEFINITIONS.


For purposes of this Agreement:



 
(A)
“Change in Control” shall mean




 
i.
the dissolution or liquidation of the Company;




 
ii.
the merger, consolidation, or reorganization of the Company with one or more
other entities in which the Company is not the surviving entity or immediately
following which the persons or entities who were beneficial owners (as
determined pursuant to Rule 13d-3 under the Securities Exchange Act of 1934, as
amended (the “Exchange Act”)) of voting securities of the Company immediately
prior thereto cease to beneficially own more than fifty percent (50%) of the
voting securities of the surviving entity immediately thereafter;




 
iii.
a sale of all or substantially all of the assets of the Company to another
person or entity other than an affiliate of the Company;




 
iv.
any transaction (including without limitation a merger or reorganization in
which the Company is the surviving entity) that results in any person or entity
or “group” (within the meaning of Section 13(d)(3) or 14(d)(2) of the Exchange
Act) (other than persons who are shareholders or affiliates immediately prior to
the transaction) owning thirty percent (30%) or more of the combined voting
power of all classes of shares of the Company; or




 
v.
individuals who, as of the date hereof, constitute the Board of Trustees (the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
Board of Trustees; provided, however, that any individual becoming a trustee
subsequent to the date hereof whose election, or nomination for election by the
Company’s shareholders, was approved by a vote of at least a majority of the
trustees then comprising the Incumbent Board (either by a specific vote or by
approval of the proxy statement of the Company in which such person is named as
a nominee for trustee, without written objection to such nomination) shall be
considered as though such individual were a member of the Incumbent Board, but
excluding, for this purpose, any such individual whose initial assumption of
office occurs as a result of an actual or threatened election contest with
respect to the election or removal of trustees or other actual or threatened
solicitation of proxies or contests by or on behalf of a person other than the
Board of Trustees.




 
(B)
“Corporate Status” describes the status of a person who is or was a trustee or
officer of the Company (or of any domestic or foreign predecessor entity of the
Company in a merger, consolidation or other transaction in which the
predecessor's interest ceased upon consummation of the transaction) or is or was
serving at the request of the Company (or any such predecessor entity) as a
director, officer, partner (limited or general), member, trustee, employee or
agent of any other foreign or domestic corporation, partnership, joint venture,
limited liability company, trust, other enterprise (whether conducted for profit
or not for profit) or employee benefit plan. The Company (and any domestic or
foreign predecessor entity of the Company in a merger, consolidation or other
transaction in which the predecessor's existence ceased upon consummation of the
transaction) shall be deemed to have requested the Indemnitee to serve an
employee benefit plan where the performance of the Indemnitee's duties to the
Company (or any such predecessor entity) also imposes or imposed duties on, or
otherwise involves or involved services by, the Indemnitee to the plan or
participants or beneficiaries of the plan.

 



 
(C)
“Expenses” shall include all attorneys' and paralegals' fees, retainers, court
costs, transcript costs, fees of experts, witness fees, travel expenses,
duplicating costs, printing and binding costs, telephone charges, postage,
delivery service fees, and all other disbursements or expenses of the types
customarily incurred in connection with prosecuting, defending, preparing to
prosecute or defend, investigating, or being or preparing to be a witness in a
Proceeding.




 
(D)
“Proceeding” includes any action, suit, arbitration, alternate dispute
resolution mechanism, investigation, administrative hearing, or any other
proceeding, including appeals therefrom, whether civil, criminal,
administrative, or investigative, except one initiated by the Indemnitee
pursuant to paragraph 8 of this Agreement to enforce such Indemnitee's rights
under this Agreement.




(E)           
“Special Legal Counsel” means a law firm, or a member of a law firm, that is
experienced in matters of corporation law and neither presently is, or in the
past two (2) years has been, retained to represent (i) the Company or the
Indemnitee in any matter material to either such party, or (ii) any other party
to the Proceeding giving rise to a claim for indemnification hereunder.



-1-

--------------------------------------------------------------------------------


2. INDEMNIFICATION


The Indemnitee shall be entitled to the rights of indemnification provided in
this paragraph 2 and under applicable law, the Declaration of Trust, the Bylaws,
any other agreement, a vote of shareholders or resolution of the Board of
Trustees or otherwise if, by reason of such Indemnitee's Corporate Status or any
act, omission or event which occurs prior to the date of the commencement of
such Indemnitee’s Corporate Status, such Indemnitee is, or is threatened to be
made, a party to any threatened, pending, or completed Proceeding, including a
Proceeding by or in the right of the Company or any Proceeding brought by the
Indemnitee against the Company. Subject to the other provisions of this
Agreement, the Indemnitee shall be indemnified hereunder, to the maximum extent
provided by Maryland law in effect from time to time, against judgments,
penalties, fines, and settlements and reasonable Expenses actually incurred by
or on behalf of such Indemnitee in connection with such Proceeding or any claim,
issue or matter therein; provided, however, that if such Proceeding was one by
or in the right of the Company, indemnification may not be made in respect of
such Proceeding if the Indemnitee shall have been adjudged to be liable to the
Company. For purposes of this paragraph 2, excise taxes assessed on the
Indemnitee with respect to an employee benefit plan pursuant to applicable law
shall be deemed fines.


3. EXPENSES OF A SUCCESSFUL PARTY


Without limiting the effect of any other provision of this Agreement and without
regard to the provisions of paragraph 6 hereof, to the extent that the
Indemnitee is, by reason of such Indemnitee's Corporate Status or any act,
omission or event which occurs prior to the date of the commencement of such
Indemnitee’s Corporate Status, a party to and is successful, on the merits or
otherwise, in any Proceeding pursuant to a final non-appealable order, such
Indemnitee shall be indemnified against all reasonable Expenses actually
incurred by such Indemnitee in connection therewith. If the Indemnitee is not
wholly successful in such Proceeding pursuant to a final non-appealable order
but is successful, on the merits or otherwise, as to one or more but less than
all claims, issues, or matters in such Proceeding pursuant to a final
non-appealable order, the Company shall indemnify the Indemnitee against all
reasonable Expenses actually incurred by such Indemnitee in connection with each
successfully resolved claim, issue or matter. For purposes of this paragraph and
without limitation, the termination of any claim, issue or matter in such
Proceeding by dismissal, with or without prejudice, shall be deemed to be a
successful result as to such claim, issue or matter.


4. ADVANCEMENT OF EXPENSES


The Company shall advance all reasonable Expenses incurred by the Indemnitee in
connection with any Proceeding within ten (10) days after the receipt by the
Company of a statement from the Indemnitee requesting such advance from time to
time, whether prior to or after final disposition of such Proceeding. Such
statement shall reasonably evidence the Expenses incurred or to be incurred by
the Indemnitee and shall include or be preceded or accompanied by (i) a written
affirmation by the Indemnitee of the Indemnitee's good faith belief that the
standard of conduct necessary for indemnification by the Company as authorized
by this Agreement has been met and (ii) a written undertaking by or on behalf of
the Indemnitee to repay the amounts advanced if it should ultimately be
determined that the standard of conduct has not been met. The undertaking
required by clause (ii) of the immediately preceding sentence shall be an
unlimited general obligation of the Indemnitee but need not be secured and may
be accepted without reference to financial ability to make the repayment.


5. WITNESS EXPENSES


Notwithstanding any other provision of this Agreement, to the extent that the
Indemnitee is, by reason of such Indemnitee's Corporate Status or any act,
omission or event which occurs prior to the date of the commencement of such
Indemnitee’s Corporate Status, a witness for any reason in any Proceeding to
which such Indemnitee is not a named defendant or respondent, such Indemnitee
shall be indemnified by the Company against all Expenses actually incurred by or
on behalf of such Indemnitee in connection therewith.


-2-

--------------------------------------------------------------------------------


6. DETERMINATION OF ENTITLEMENT TO AND AUTHORIZATION OF INDEMNIFICATION



 
(A)
To obtain indemnification under this Agreement, the Indemnitee shall submit to
the Company a written request, including therewith such documentation and
information reasonably necessary to determine whether and to what extent the
Indemnitee is entitled to indemnification.

 

(B)          
Indemnification under this Agreement may not be made unless authorized for a
specific Proceeding after a determination has been made in accordance with this
Section 6(B) that indemnification of the Indemnitee is permissible in the
circumstances because the Indemnitee has met the following standard of conduct:
the Company shall indemnify the Indemnitee in accordance with the provisions of
paragraph 2 hereof, unless it is established that: (a) the act or omission of
the Indemnitee was material to the matter giving rise to the Proceeding and (x)
was committed in bad faith or (y) was the result of active and deliberate
dishonesty; (b) the Indemnitee actually received an improper personal benefit in
money, property or services; or (c) in the case of any criminal proceeding, the
Indemnitee had reasonable cause to believe that the act or omission was
unlawful. Upon receipt by the Company of the Indemnitee's written request for
indemnification pursuant to subparagraph 6(A), a determination as to whether the
applicable standard of conduct has been met shall be made within the period
specified in paragraph 6(E): (i) if a Change in Control shall have occurred, by
Special Legal Counsel in a written opinion to the Board of Trustees, a copy of
which shall be delivered to the Indemnitee, with Special Legal Counsel selected
by the Indemnitee (unless the Indemnitee shall request that such determination
be made by the person or persons and in the manner provided in clause (ii) of
this paragraph 6(B), in which event the provisions of such clause (ii) shall
apply) (if the Indemnitee selects Special Legal Counsel to make the
determination under this clause (i), the Indemnitee shall give prompt written
notice to the Company advising them of the identity of the Special Legal Counsel
so selected); or (ii) if a Change in Control shall not have occurred, (A) by the
Board of Trustees by a majority vote of a quorum consisting of trustees not, at
the time, parties to the Proceeding, or, if such quorum cannot be obtained, then
by a majority vote of a committee of the Board of Trustees consisting solely of
two or more trustees not, at the time, parties to such Proceeding and who were
duly designated to act in the matter by a majority vote of the full Board of
Trustees in which the designated trustees who are parties may participate, (B)
by Special Legal Counsel in a written opinion to the Board of Trustees, a copy
of which shall be delivered to the Indemnitee, with Special Legal Counsel
selected by the Board of Trustees or a committee of the Board of Trustees by
vote as set forth in subparagraph (ii)(A) of this paragraph 6(B), or, if the
requisite quorum of the full Board of Trustees cannot be obtained therefor and
the committee cannot be established, by a majority of the full Board of Trustees
in which trustees who are parties to the Proceeding may participate (if the
Company selects Special Legal Counsel to make the determination under this
clause (ii), the Company shall give prompt written notice to the Indemnitee
advising him or her of the identity of the Special Legal Counsel so selected) or
(C) by the shareholders of the Company. If it is so determined that the
Indemnitee is entitled to indemnification, payment to the Indemnitee shall be
made within ten (10) days after such determination. Authorization of
indemnification and determination as to reasonableness of Expenses shall be made
in the same manner as the determination that indemnification is permissible.
However, if the determination that indemnification is permissible is made by
Special Legal Counsel under clause (B) above, authorization of indemnification
and determination as to reasonableness of Expenses shall be made in the manner
specified under clause (B) above for the selection of such Special Legal
Counsel.




 
(C)
The Indemnitee shall cooperate with the person or entity making such
determination with respect to the Indemnitee's entitlement to indemnification,
including providing upon reasonable advance request any documentation or
information which is not privileged or otherwise protected from disclosure and
which is reasonably available to the Indemnitee and reasonably necessary to such
determination. Any reasonable costs or expenses (including reasonable attorneys'
fees and disbursements) incurred by the Indemnitee in so cooperating shall be
borne by the Company (irrespective of the determination as to the Indemnitee's
entitlement to indemnification) and the Company hereby indemnifies and agrees to
hold the Indemnitee harmless therefrom.

 

 
(D)
The knowledge and/or actions, or failure to act, of any trustee, officer, agent
or employee of the Company shall not be imputed to the Indemnitee for purposes
of determining entitlement to indemnification under this Agreement.



(E)     In the event the determination of entitlement to indemnification is to
be made by Special Legal Counsel pursuant to paragraph 6(B) hereof, the
Indemnitee, or the Company, as the case may be, may, within seven (7) days after
such written notice of selection shall have been given, deliver to the Company
or to the Indemnitee, as the case may be, a written objection to such selection.
Such objection may be asserted only on the grounds that the Special Legal
Counsel so selected does not meet the requirements of “Special Legal Counsel” as
defined in paragraph 1 of this Agreement. If such written objection is made, the
Special Legal Counsel so selected may not serve as Special Legal Counsel until a
court has determined that such objection is without merit. If, within twenty
(20) days after submission by the Indemnitee of a written request for
indemnification pursuant to paragraph 6(A) hereof, no Special Legal Counsel
shall have been selected or, if selected, shall have been objected to, either
the Company or the Indemnitee may petition a court for resolution of any
objection which shall have been made by the Company or the Indemnitee to the
other's selection of Special Legal Counsel and/or for the appointment as Special
Legal Counsel of a person selected by the court or by such other person as the
court shall designate, and the person with respect to whom an objection is so
resolved or the person so appointed shall act as Special Legal Counsel under
paragraph 6(B) hereof. The Company shall pay all reasonable fees and expenses of
Special Legal Counsel incurred in connection with acting pursuant to paragraph
6(B) hereof, and all reasonable fees and expenses incident to the selection of
such Special Legal Counsel pursuant to this paragraph 6(D). In the event that a
determination of entitlement to indemnification is to be made by Special Legal
Counsel and such determination shall not have been made and delivered in a
written opinion within ninety (90) days after the receipt by the Company of the
Indemnitee's request in accordance with paragraph 6(A), upon the due
commencement of any judicial proceeding in accordance with paragraph 8(A) of
this Agreement, Special Legal Counsel shall be discharged and relieved of any
further responsibility in such capacity.
 

 
(F)
If the person or entity making the determination whether the Indemnitee is
entitled to indemnification shall not have made a determination within sixty
(60) days after receipt by the Company of the request therefor, the requisite
determination of entitlement to indemnification shall be deemed to have been
made and the Indemnitee shall be entitled to such indemnification, absent: (i) a
misstatement by the Indemnitee of a material fact, or an omission of a material
fact necessary to make the Indemnitee's statement not materially misleading, in
connection with the request for indemnification, or (ii) a prohibition of such
indemnification under applicable law. Such sixty (60) day period may be extended
for a reasonable time, not to exceed an additional thirty (30) days, if the
person or entity making said determination in good faith requires additional
time for the obtaining or evaluating of documentation and/or information
relating thereto. The foregoing provisions of this paragraph 6(E) shall not
apply: (i) if the determination of entitlement to indemnification is to be made
by the shareholders and if within fifteen (15) days after receipt by the Company
of the request for such determination the Board of Trustees resolves to submit
such determination to the shareholders for consideration at an annual or special
meeting thereof to be held within seventy-five (75) days after such receipt and
such determination is made at such meeting, or (ii) if the determination of
entitlement to indemnification is to be made by Special Legal Counsel pursuant
to paragraph 6(B) of this Agreement.



7. PRESUMPTIONS



 
(A)
In making a determination with respect to entitlement or authorization of
indemnification hereunder, the person or entity making such determination shall
presume that the Indemnitee is entitled to indemnification under this Agreement
and the Company shall have the burden of proof to overcome such presumption.




(B)          
The termination of any Proceeding by conviction, or upon a plea of nolo
contendere or its equivalent, or an entry of an order of probation prior to
judgment, creates a rebuttable presumption that the Indemnitee did not meet the
requisite standard of conduct described herein for indemnification.



-3-

--------------------------------------------------------------------------------


8. REMEDIES



 
(A)
In the event that: (i) a determination is made in accordance with the provisions
of paragraph 6 that the Indemnitee is not entitled to indemnification under this
Agreement, or (ii) advancement of reasonable Expenses is not timely made
pursuant to this Agreement, or (iii) payment of indemnification due the
Indemnitee under this Agreement is not timely made, the Indemnitee shall be
entitled to an adjudication in an appropriate court of competent jurisdiction of
such Indemnitee's entitlement to such indemnification or advancement of
Expenses.




 
(B)
In the event that a determination shall have been made pursuant to paragraph 6
of this Agreement that the Indemnitee is not entitled to indemnification, any
judicial proceeding commenced pursuant to this paragraph 8 shall be conducted in
all respects as a de novo trial on the merits. The fact that a determination had
been made earlier pursuant to paragraph 6 of this Agreement that the Indemnitee
was not entitled to indemnification shall not be taken into account in any
judicial proceeding commenced pursuant to this paragraph 8 and the Indemnitee
shall not be prejudiced in any way by reason of that adverse determination. In
any judicial proceeding commenced pursuant to this paragraph 8, the Company
shall have the burden of proving that the Indemnitee is not entitled to
indemnification or advancement of Expenses, as the case may be.




 
(C)
If a determination shall have been made or deemed to have been made pursuant to
this Agreement that the Indemnitee is entitled to indemnification, the Company
shall be bound by such determination in any judicial proceeding commenced
pursuant to this paragraph 8, absent: (i) a misstatement by the Indemnitee of a
material fact, or an omission of a material fact necessary to make the
Indemnitee's statement not materially misleading, in connection with the request
for indemnification, or (ii) a prohibition of such indemnification under
applicable law.




 
(D)
The Company shall be precluded from asserting in any judicial proceeding
commenced pursuant to this paragraph 8 that the procedures and presumptions of
this Agreement are not valid, binding and enforceable and shall stipulate in any
such court that the Company is bound by all the provisions of this Agreement.




 
(E)
In the event that the Indemnitee, pursuant to this paragraph 8, seeks a judicial
adjudication of such Indemnitee's rights under, or to recover damages for breach
of, this Agreement, if successful on the merits or otherwise as to all or less
than all claims, issues or matters in such judicial adjudication, the Indemnitee
shall be entitled to recover from the Company, and shall be indemnified by the
Company against, any and all reasonable Expenses actually incurred by such
Indemnitee in connection with each successfully resolved claim, issue or matter.



9. NOTIFICATION AND DEFENSE OF CLAIMS


The Indemnitee agrees promptly to notify the Company in writing upon being
served with any summons, citation, subpoena, complaint, indictment, information,
or other document relating to any Proceeding or matter which may be subject to
indemnification or advancement of Expenses covered hereunder, but the failure so
to notify the Company will not relieve the Company from any liability that the
Company may have to Indemnitee under this Agreement unless the Company is
materially prejudiced thereby. With respect to any such Proceeding as to which
Indemnitee notifies the Company of the commencement thereof:
 


(A)   The Company will be entitled to participate therein at their own expense.



 
(B)
Except as otherwise provided below, the Company will be entitled to assume the
defense thereof, with counsel reasonably satisfactory to Indemnitee. After
notice from the Company to Indemnitee of the Company's election so to assume the
defense thereof, the Company will not be liable to Indemnitee under this
Agreement for any legal or other expenses subsequently incurred by Indemnitee in
connection with the defense thereof other than reasonable costs of investigation
or as otherwise provided below. Indemnitee shall have the right to employ
Indemnitee's own counsel in such Proceeding, but the fees and disbursements of
such counsel incurred after notice from the Company of the Company's assumption
of the defense thereof shall be at the expense of Indemnitee unless (a) the
employment of counsel by Indemnitee has been authorized by the Company, (b) the
Indemnitee shall have reasonably concluded that there may be a conflict of
interest between the Company and the Indemnitee in the conduct of the defense of
such action, (c) such Proceeding seeks penalties or other relief against the
Indemnitee with respect to which the Company could not provide monetary
indemnification to the Indemnitee (such as injunctive relief or incarceration)
or (d) the Company shall not in fact have employed counsel to assume the defense
of such action, in each of which cases the fees and disbursements of counsel
shall be at the expense of the Company. The Company shall not be entitled to
assume the defense of any Proceeding brought by or on behalf of the Company, or
as to which Indemnitee shall have reached the conclusion specified in clause (b)
above, or which involves penalties or other relief against Indemnitee of the
type referred to in clause (c) above.

 



 
(C)
The Company shall not be liable to indemnify Indemnitee under this Agreement for
any amounts paid in settlement of any action or claim effected without the
Company's written consent. The Company shall not settle any action or claim in
any manner that would impose any penalty or limitation on Indemnitee without
Indemnitee's written consent. Neither the Company nor Indemnitee will
unreasonably withhold or delay consent to any proposed settlement.

 
10. NON-EXCLUSIVITY; SURVIVAL OF RIGHTS; INSURANCE SUBROGATION



 
(A)
The rights of indemnification and to receive advancement of reasonable Expenses
as provided by this Agreement shall not be deemed exclusive of any other rights
to which the Indemnitee may at any time be entitled under applicable law, the
Declaration of Trust, the Bylaws, any other agreement, a vote of shareholders, a
resolution of the Board of Trustees or otherwise, except that any payments
otherwise required to be made by the Company hereunder shall be offset by any
and all amounts received by the Indemnitee from any other indemnitor or under
one or more liability insurance policies maintained by an indemnitor or
otherwise and shall not be duplicative of any other payments received by an
Indemnitee from the Company in respect of the matter giving rise to the
indemnity hereunder. No amendment, alteration or repeal of this Agreement or any
provision hereof shall be effective as to the Indemnitee with respect to any
action taken or omitted by the Indemnitee as a member of the Board of Trustees
prior to such amendment, alteration or repeal.




 
(B)
In addition to the indemnification protection provided to the Indemnitee by this
Agreement, the Company shall also purchase and maintain Directors' and Officers'
Liability Insurance, at its expense, and in amounts and subject to such terms as
shall be determined by the Board of Trustees. The Indemnitee shall be covered by
such policy or policies in accordance with its or their terms to the maximum
extent of the coverage available and upon any Change in Control the Company
shall use commercially reasonable efforts to obtain or arrange for continuation
and/or “tail” coverage for the Indemnitee on terms at least as favorable to the
Indemnitee as in effect immediately prior to the consummation of the Change in
Control.




 
(C)
In the event of any payment under this Agreement, the Company shall be
subrogated to the extent of such payment to all of the rights of recovery of the
Indemnitee, who shall execute all papers required and take all actions necessary
to secure such rights, including execution of such documents as are necessary to
enable the Company to bring suit to enforce such rights.




 
(D)
The Company shall not be liable under this Agreement to make any payment of
amounts otherwise indemnifiable hereunder if and to the extent that the
Indemnitee has otherwise actually received such payment under any insurance
policy, contract, agreement, or otherwise.

 
-4-

--------------------------------------------------------------------------------




11. CONTINUATION OF INDEMNITY



 
(A)
All agreements and obligations of the Company contained herein shall continue
during the period the Indemnitee is an officer or a member of the Board of
Trustees of the Company and shall continue thereafter so long as the Indemnitee
shall be subject to any threatened, pending or completed Proceeding by reason of
such Indemnitee's Corporate Status and during the period of statute of
limitations for any act, omission or event occurring during the Indemnitee's
term of Corporate Status or prior to the date of the commencement of such
Indemnitee’s Corporate Status. This Agreement shall be binding upon the Company
and their respective successors and assigns and shall inure to the benefit of
the Indemnitee and such Indemnitee's heirs, executors and administrators.




 
(B)
The Company shall require and cause any successor (whether direct or indirect by
purchase, merger, consolidation or otherwise) to all, substantially all or a
substantial part, of the business and/or assets of the Company, by written
agreement in form and substance reasonably satisfactory to the Indemnitee,
expressly to assume and agree to perform this Agreement in the same manner and
to the same extent that the Company would be required to perform if no such
succession had taken place.



12. SEVERABILITY


If any provision or provisions of this Agreement shall be held to be invalid,
illegal, or unenforceable for any reason whatsoever, (i) the validity, legality,
and enforceability of the remaining provisions of this Agreement (including,
without limitation, each portion of any paragraph of this Agreement containing
any such provision held to be invalid, illegal, or unenforceable, that is not
itself invalid, illegal, or unenforceable) shall not in any way be affected or
impaired thereby, and (ii) to the fullest extent possible, the provisions of
this Agreement (including, without limitation, each portion of any paragraph of
this Agreement containing any such provision held to be invalid, illegal, or
unenforceable, that is not itself invalid, illegal, or unenforceable) shall be
construed so as to give effect to the intent manifested by the provisions held
invalid, illegal, or unenforceable.


13. NOTICE TO THE COMPANY SHAREHOLDERS


Any indemnification of, or advancement of reasonable Expenses, to an Indemnitee
in accordance with this Agreement, if arising out of a Proceeding by or in the
right of the Company, shall be reported in writing to the shareholders of the
Company with the notice of the next Company shareholders' meeting or prior to
the meeting.
 


14. HEADINGS


The headings of the paragraph of this Agreement are inserted for convenience
only and shall not be deemed to constitute part of this Agreement or to affect
the construction thereof.


15. MODIFICATION AND WAIVER


No supplement, modification, or amendment of this Agreement shall be binding
unless executed in writing by each of the parties hereto. No waiver of any of
the provisions of this Agreement shall be deemed or shall constitute a waiver of
any other provisions hereof (whether or not similar) nor shall such waiver
constitute a continuing waiver.


16. NOTICES


All notices, requests, demands, and other communications hereunder shall be in
writing and shall be deemed to have been duly given if (i) delivered by hand and
receipted for by the party to whom said notice or other communication shall have
been directed, or (ii) mailed by certified or registered mail with postage
prepaid, on the third business day after the date on which it is so mailed, if
so delivered or mailed, as the case may be, to the following addresses:
 
     If the to Indemnitee, addressed to the Indemnitee at the address set forth
in the records of the Company.


If to the Company, addressed to the Company at the following address:


American Community Properties Trust
Attention: Chief Financial Officer
222 Smallwood Village Center
St. Charles, Maryland 20602


or to such other address as may have been furnished to the Indemnitee by the
Company or to the Company by the Indemnitee, as the case may be.


-5-

--------------------------------------------------------------------------------


17. GOVERNING LAW


The parties agree that this Agreement shall be governed by, and construed and
enforced in accordance with, the laws of the State of Maryland, without
application of the conflict of laws principles thereof.


18. NO ASSIGNMENTS


The Indemnitee may not assign its rights or delegate obligations under this
Agreement without the prior written consent of the Company. Any assignment or
delegation in violation of this Section 18 shall be null and void.


19. NO THIRD PARTY RIGHTS


Nothing expressed or referred to in this Agreement will be construed to give any
person other than the parties to this Agreement any legal or equitable right,
remedy or claim under or with respect to this Agreement or any provision of this
Agreement. This Agreement and all of its provisions are for the sole and
exclusive benefit of the parties to this Agreement and their successors and
permitted assigns.


20. COUNTERPARTS


This Agreement may be executed in two or more counterparts, each of which shall
be deemed an original, but all of which together constitute an agreement binding
on all of the parties hereto.




(Remainder of page intentionally left blank.)

-6-

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.


AMERICAN COMMUNITY PROPERTIES TRUST


By: /s/ Cynthia L. Hedrick
Name: Cynthia L. Hedrick
Title: Executive Vice President/Chief Financial Officer
 






INDEMNITEE:


/s/ T. Michael Scott
T. Michael Scott
 
-7-

--------------------------------------------------------------------------------

